PER CURIAM
In this action for declaratory relief, in which plaintiff sought a declaration of the rights of the parties under a contract, it is clear from the pleadings that the parties disagree on the meaning of the contract. At the close of plaintiffs case, defendant moved to dismiss the action under ORCP 54B(2). The denial of that motion is the only error assigned on appeal.
Even though we might disagree with the trial court’s interpretation of the contract, there was no error in denying defendant’s motion to dismiss.
Affirmed.